                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                  AT PIKEVILLE

UNITED STATES OF AMERICA,                           CRIMINAL NO. 7:13-21-KKC-EBA-8
       Plaintiff,

V.                                                                 ORDER

JERRY BEAVERS,
       Defendant.



                                           *** *** ***

     This matter is before the Court on a recommended disposition in which the magistrate judge

makes certain recommendations regarding the defendant’s admitted violation of the terms of his

supervised release (DE 868). No party has filed objections to the recommendation and the

defendant has waived the right to appear before a district judge and to make a statement and

present mitigating information (DE 869).

     Accordingly, the Court hereby ORDERS that the recommended disposition is ADOPTED as

the Court’s opinion. The Court will enter a judgment consistent with the recommendation.

     Dated October 7, 2019
